Citation Nr: 0311515	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by fatigue.

2.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by memory loss.

3.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by shortness of breath.

4.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by joint pains.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1974 and 
from September 1990 to May 1991, to include service in the 
Southwest theater of operations.  

By rating decision dated in December 2000, the RO established 
service connection for migraine headaches, and assigned a 
disability evaluation of 30 percent, from May 5, 1995.  In an 
August 2001 rating decision, the RO increased the evaluation 
for migraine headaches to 50 percent, from December 14, 2000.  
In a March 2002 letter, the veteran expressed disagreement 
with the effective date of the 50 percent evaluation 
assigned.  By letter dated in July 2002, the veteran's 
representative specifically stated that he was seeking an 
effective date of May 5, 1995.  By rating decision, dated in 
August 2002, the RO assigned a 50 percent evaluation for 
migraine headaches, from May 5, 1995.  This represents a full 
grant of the benefit sought.  

This case has previously come before the Board.  In September 
1999, the Board remanded the case to the RO for further 
development.  In October 2000, the Board denied service 
connection for a disability due to an undiagnosed illness 
manifested by fatigue, memory loss, shortness of breath, and 
joint pains.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In June 2001, the Court 
vacated that portion of the Board's October 2000 decision 
pertaining to service connection for an undiagnosed illness 
manifested by fatigue, memory loss, shortness of breath, and 
joint pains.  

In December 2001, the Board remanded the case to the RO for 
further development.  The case was returned to the Board for 
further appellate review consistent with the June 2001 Order.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in September 2000.  A transcript of the 
hearing has been associated with the claims file.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

The May 1972 service entrance examination report shows that 
the spine and musculoskeletal system, upper and lower 
extremities, and lungs and chest were normal.  An April 1974 
separation examination report shows that the spine and 
musculoskeletal system, upper and lower extremities, and 
lungs and chest were normal.  On the accompanying medical 
history, he denied having or having had swollen or painful 
joints, shortness of breath, and loss of memory.  

A May 1979 service entrance examination shows that the spine 
and musculoskeletal system, upper and lower extremities, and 
lungs and chest were normal.  A February 1986 report of 
examination notes that the upper extremities, and lungs and 
chest were normal.  In a treatment record, dated in May 1991, 
the veteran complained of having problems sleeping and stress 
reaction since returning from the Persian Gulf.  The 
assessment was that the veteran was experiencing symptoms 
that appeared appropriate for a soldier returning after 
prolonged stress.  

A June 1990 report of examination shows that the spine and 
musculoskeletal system, upper and lower extremities, and 
lungs and chest were normal.  A report of examination, dated 
in May 1991, shows that the spine and musculoskeletal system, 
upper and lower extremities, and lungs and chest were normal.  
On the accompanying medical history, the veteran denied 
having or having had shortness of breath and loss of memory.  
He indicated that he did not know whether he had or had had 
swollen or painful joints.  The report notes his report that 
his elbow joints hurt but that he did not know why.  

An August 1994 Persian Gulf Registry reflects the veteran's 
complaints of shortness of breath, fatigue, and pain in the 
elbows, knees, and ankles.  The relevant diagnoses were 
tendonitis involving the elbows, joints, and knees, and 
chronic obstructive pulmonary disease.

On VA examination in November 1995, the veteran complained of 
pain in the elbows, knees, and ankles since 1992.  He 
reported a history of chronic fatigue since 1992.  No 
significant difficulties with memory were noted.  The 
relevant assessments were tendonitis involving the elbows, 
knees, and ankles, rule out short-term memory loss, and 
chronic fatigue of unknown etiology.  

VA outpatient treatment records, dated in March 2002 note the 
veteran's complaint of decreased memory.  Another March 2002 
record of treatment shows an assessment of a breathing-
related sleep disorder.  

The evidence of record is insufficient to determine whether 
any fatigue, memory loss, joint pains, or breathing disorder 
is related to service.  38 C.F.R. § 3.326 (2002).  To ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to the claim and to ensure full 
compliance with due process requirements, these issues are 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issues 
regarding service connection.  He should 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder. 

2.  The RO should schedule the veteran 
for VA examination(s).  The examiner's 
attention should be directed to this 
remand.  The examiner should be 
requested to provide a diagnosis for 
each claimed condition, if possible, and 
if not feasible, the examiner should so 
state.  In any event, the examiner 
should identify all objective 
indications of chronic disability.  The 
examiner is requested to provide an 
opinion concerning the etiology of any 
joint pain involving the elbows knees, 
and ankles, fatigue, memory loss, and 
shortness of breath, to include whether 
the veteran has a medically unexplained 
chronic multisystem illness defined by a 
cluster of any or all of those signs or 
symptoms, as well as the likelihood that 
each condition had its onset in, or is 
otherwise related to, the veteran's 
periods of active service.  The examiner 
should also comment on whether any 
manifestations noted are the result of 
any disorder otherwise originating in 
service.  The examiner should be 
provided an opportunity to review the 
claims folder and should indicate in the 
report that the claims file was 
reviewed.  A complete rationale should 
be given for any opinion expressed.  

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



